UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4604
LAZARRO MARTINEZ,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Orangeburg.
             Cameron McGowan Currie, District Judge.
                             (CR-01-129)

                      Submitted: March 27, 2003

                       Decided: April 11, 2003

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Douglas N. Truslow, Columbia, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MARTINEZ
                              OPINION

PER CURIAM:

   Lazarro Martinez appeals his conviction and sentence for conspir-
acy to steal goods from interstate shipment and theft of goods from
interstate shipment, violations of 18 U.S.C. §§ 2, 371, and 659 (2000).
We affirm.

   Martinez’s only issues on appeal are two allegations of prosecu-
torial misconduct. "The test for reversible prosecutorial misconduct
generally has two components: that (1) the prosecutor’s remarks and
conduct must in fact have been improper, and (2) such remarks or
conduct must have prejudicially affected the defendant’s substantial
rights so as to deprive the defendant of a fair trial." United States v.
Golding, 168 F.3d 700, 702 (4th Cir. 1999).

   Martinez’s first claim is that the Government deceived him regard-
ing whether Martinez’s post-theft trip to hide the stolen trailer would
be an issue at trial. The record is clear that it is Martinez who made
it an issue. Therefore, the prosecutor’s conduct was not improper, and
even if it was, Martinez suffered no unfair prejudice.

   Martinez’s second claim is that the Government breached an agree-
ment not to mention Martinez’s arrest on state charges arising from
the same theft. Even assuming, as the district court did, that the Gov-
ernment in fact breached an agreement, Martinez cannot make the
requisite showing of prejudice, especially in light of the court’s strong
curative instruction. See United States v. Sheetz, 293 F.3d 175, 186
(4th Cir. 2002).

   Accordingly, we affirm Martinez’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED